               UNITED STATES DISTRICT COURT
              CENTRAL DISTRICT OF CALIFORNIA




ARCADIAN CAPITAL LLC,                 CV 20-3372 DSF (ASx)
      Plaintiff,
                                      Order to Show Cause re Remand
                 v.                   for Lack of Subject Matter
                                      Jurisdiction
CURA PARTNERS INC.,
      Defendant.




    Defendant removed this case to this Court on the basis of diversity
jurisdiction. However, the citizenship of one or more limited liability
company parties is not properly pleaded. See Johnson v. Columbia
Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006) (limited
liability company is a citizen of the states of which each of its members
is a citizen). Therefore, Defendant is ordered to file an amended notice
of removal no later than April 28, 2020 correcting the jurisdictional
allegations. Failure to allege subject matter jurisdiction adequately
will result in the case being remanded.

   IT IS SO ORDERED.



Date: April 14, 2020                  ___________________________
                                      Dale S. Fischer
                                      United States District Judge
